                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                      PADUCAH
                           CIVIL ACTION NO. 5:14-CR-00018-TBR

UNITED STATES OF AMERICA                                                               Plaintiff


v.

MAURICE PURDIMAN                                                                    Defendants



                                     OPINION AND ORDER

       This matter comes before the Court upon motion by the Defendant, Maurice Purdiman, for

jail credit. (R. 19). The United States has responded, (R. 20), and this matter is now ripe for

adjudication. For the reasons that follow, IT IS HEREBY ORDERED that Wilson’s motion

(R. 19) is DENIED.

                                             Discussion

       Maurice Purdiman requests that the Court grant him credit against his sentence for some

time served in Grayson County Detention Center. The Court must deny Wilson’s motion. “[I]t is

the Attorney General, through the Bureau of Prisons, and not the district court, that is authorized

pursuant to 18 U.S.C. § 3585(b) to grant a defendant credit for time served.” United States v. Smith,

LEXIS 9343, at *1 (6th Cir. 1998) (citing United States v. Wilson, 503 U.S. 329, 333, 112 S. Ct.

151,117 L Ed. 2d 593 (1992)). While a district court may review the credit computation Under 28

U.S.C. § 2241, Purdiman must first exhaust all his administrative remedies through the Bureau of

Prisons. United States v. Dowell, 16 F. App’x 415, 420 (6th Cir. 2001). He has given no indication

that he has done so. (R. 19). Thus, this Court has no jurisdiction over Wilson’s claim for jail credit.

See United States v. Santana, No. 3:13-cr-00007-TBR, 2018 U.S. Dist. LEXIS 89576 (W.D. Ky.

                                                  1
May 30, 2018) (denying an inmates motion for jail-time credit because he gave no indication that

he had exhausted his administrative remedies).

       For these reasons the Court must deny Purdiman’s motion (R. 53).

                                          Conclusion

       Accordingly, IT IS HEREBY ORDERED that Defendant Maurice Prudiman’s Motion

for Jail Credit (R. 19) is DENIED.




                                                        May 10, 2019




cc:    Maurice L. Purdiman
       GRAYSON COUNTY DETENTION CENTER
       320 Shaw Station Road
       Leitchfield, KY 42754
       PRO SE




                                                 2
